        Case 2:16-cr-00133-JCM-GWF Document 70 Filed 02/13/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_OBrien@fd.org

 7   Attorney for Deangelo Dixon

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00133-JCM-GWF

11                  Plaintiff,
                                                         Stipulation to Additional Special
12          v.
                                                         Conditions of Supervised Release
13   DEANGELO DIXON,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17   Trutanich, United States Attorney, and Christopher Chiou, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Robert O’Brien, Assistant Federal Public Defender, counsel for Deangelo Dixon, that the
20   following Special Conditions shall be imposed during the term of Mr. Dixon’s Supervised
21   Release. 1 Specifically, Mr. Dixon shall:
22          1.      Attend Alcoholics Anonymous meetings at least three times a week;
23          2.      Attend counseling meetings as directed by his Probation Officer;
24
25
26
            1
             The following stipulation is being filed pursuant to the Court’s order. See ECF No. 69
     (Minutes).
        Case 2:16-cr-00133-JCM-GWF Document 70 Filed 02/13/20 Page 2 of 3




 1           3.     Attend and complete the substance abuse class required by North Las Vegas
 2   Municipal Court;
 3           4.     Maintain employment;
 4           5.     Refrain from the use of alcohol;
 5           6.     Not be arrested on new criminal charges; and
 6           7.     Submit to Soberlink Monitoring for the 90 days following the filing of this
 7   stipulation.
 8           Defense counsel also contacted Probation Officer Annis Sones and she agrees to special
 9   conditions 1-7.
10           DATED this 13th day of February, 2020.
11
      RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
12    Federal Public Defender                          United States Attorney

13
        /s/ Robert O’Brien                               /s/ Christopher Chiou
14    By_____________________________                  By_____________________________
      ROBERT O’BRIEN                                   CHRISTOPHER CHIOU
15    Assistant Federal Public Defender                Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:16-cr-00133-JCM-GWF Document 70 Filed 02/13/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:16-cr-00133-JCM-GWF
 4
                    Plaintiff,                             ORDER
 5
             v.
 6
     DEANGELO DIXON,
 7
                    Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the following Special Conditions shall be imposed

11   during the term of Mr. Dixon’s supervised release:

12           1.     Attend Alcoholics Anonymous meetings at least three times a week;

13           2.     Attend counseling meetings as directed by his Probation Officer;

14           3.     Attend and complete the substance abuse class required by North Las Vegas

15   Municipal Court;

16           4.     Maintain employment;
17           5.     Refrain from the use of alcohol;
18           6.     Not be arrested on new criminal charges; and
19           7.     Submit to Soberlink Monitoring for the 90 days following the filing of this
20   stipulation.
21           8.     Contacted Annis Sones and she agrees to special conditions 1-7.
22
23                 February
             DATED this       14,
                        ___ day of2020.
                                  February, 2020.
24
25
                                                  UNITED STATES DISTRICT JUDGE
26
                                                       3
